DETAILED ACTION

Response to Amendment

	Amendments and response received 04/12/2022 have been entered. Claims 1-13 and 15-17 are currently pending in this application. Claims 1-4, 9, 10, 12, 13 and 15 have been amended and claim 14 has been canceled. Claims 16 and 17 have been newly added by this amendment. Amendments and response are addressed hereinbelow. 

Allowable Subject Matter

Claims 1-13 and 15-17 are allowed.

The following is an examiner’s statement of reasons for allowance: The examiner found neither prior art in its entirety, nor based on the prior art found any motivation to combine any subsequent art which teaches determining whether a token is to be printed onto a medium, based on a determination that the token is to be printed onto the medium, cause a scan bar in a media feed path to capture an image of the printed medium, determining whether the token was properly printed onto the printed medium and based on a determination that the token is not to be printed, prevent the scan bar from capturing the image of the printed medium.
The closest prior art, Hung Khei Huang (US 20110096355 A1), teaches determining whether detected metadata is to be printed along with print data, creating a file to be printed, wherein the file includes the data to be printed and metadata determined to be printed and printing the file. Bertrand Haas (US 20050114667 A1) teaches scanning a printed image, analyzing a watermark printed with the print image, and comparing the characteristics of the scanned image with the original image to determine if the watermark differs by less than or more than a threshold amount. The prior art fails to explicitly disclose causing a scan bar in a media feed path to capture an image of the printed medium, determining whether the token was properly printed onto the printed medium and based on a determination that the token is not to be printed, prevent the scan bar from capturing the image of the printed medium.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARES Q WASHINGTON whose telephone number is (571)270-1585. The examiner can normally be reached Mon-Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on (571) 272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMARES Q WASHINGTON/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        
May 3, 2022